J-S59041-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT
                                                                OF
                                                           PENNSYLVANIA
                             Appellee

                        v.

    ERIC RIDDICK,

                             Appellant                    No. 3480 EDA 2016


             Appeal from the PCRA Order Entered October 14, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0141361-1992


BEFORE: BENDER, P.J.E., OTT, J., and FITZGERALD, J.*

CONCURRING STATEMENT BY BENDER, P.J.E.: FILED DECEMBER 26, 2017

        I join the Majority’s memorandum in its entirety. I write separately only

to express my utmost displeasure with the Post Conviction Relief Act’s failure

to facilitate justice in this case, where it is clear to all that it is likely that an

innocent man sits behind bars for no better reason than a poorly conceived

statute.      No system of criminal justice is perfect. However, a system of

criminal justice that prevents the correction of obvious errors is easily

improved – if only the legislature could see fit to do it.

        Justice Fitzgerald joins this concurring statement.




____________________________________________


*
    Former Justice specially assigned to the Superior Court.